Citation Nr: 1116178	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a higher evaluation for PTSD.  Review of the record reveals that it is inadequate to make an informed determination, and further development is needed prior to final appellate review.  In this regard, updated VA outpatient treatment records should be associated with the claims file and a new VA examination should be undertaken.

Specifically, the Veteran filed the current claim in September 2007, and was afforded a VA examination in October 2007.  Further, the most recent VA outpatient treatment records associated with the claims file are from June 2008 and do not contain thorough mental health evaluations, but consist of individual therapy notes.  Moreover, the therapy notes do not describe the full spectrum of current symptoms in detail.  In addition, he asserts that his PTSD has worsened in severity since the 2007 VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file updated records from the Portland VAMC and Bend Outpatient Clinic from June 2008 to the present.  Any negative response should also be associated with the claims file.  

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected PTSD.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the current PTSD.  Any tests and studies performed, and their results, should be discussed in the examination report.

The examiner should review all pertinent medical records in the claims file, to include this Remand, and should state in the examination report that such review was performed.  

The examination report should include a GAF score, as well as an explanation as to the significance of the score assigned.  Detailed clinical findings should be reported in connection with the evaluation, and a complete rationale for any opinions expressed should also be included.  All pertinent symptomatology and findings must be reported in detail.  

3.  Thereafter, the case should be again reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
     
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

